t c memo united_states tax_court wasco real properties i llc gardiner family_trust tax_matters_partner et al petitioners v commissioner of internal revenue respondent docket nos filed date p1 p2 and p3 are treated as partnerships for federal tax purposes and are in the_business_of_farming almonds each p financed the purchase of land all or a portion of which it used to plant and grow almond trees for use in its business the financing was from third parties except that p1 also borrowed funds from p2 and p3 which contemporaneously had borrowed those funds from a third party p2 and p3 paid interest to the third party as to the funds they lent to p1 but p1 did not pay any interest to p2 or to p3 ps deducted the interest that they paid to the third parties p1 also deducted property taxes that it paid as to its land r disallowed the cases of the following petitioners are consolidated herewith rosedale ranch a general_partnership rosedale farming group tax_matters_partner docket no and king and gardiner farms llc keith gardiner tax_matters_partner docket no deductions on the grounds that sec_263a requires that the taxes and the interest be capitalized rather than deducted r also made adjustments under sec_481 to reflect a change in method_of_accounting for each p with respect to the taxes and the interest held sec_263a requires that p1 capitalize the property taxes corresponding to the portion of its land on which it grew almond trees in that this portion of the taxes is an allocable indirect_cost of p1’s growing and thus producing the almond trees held further sec_263a and f and requires that each p capitalize the interest corresponding to the portion of its land on which it grew almond trees in that this portion of the interest is allocable to the almond trees the property that each p produced held further the antiabuse rule in sec_1_263a-15 income_tax regs requires to the extent stated herein that p2 and p3 capitalize the interest they paid to the third party with respect to the funds they contemporaneously lent to p1 in that their loans to p1 were related_party transactions that avoided the interest capitalization_rules of sec_1_263a-8 through 263a-15 income_tax regs and did not carry out the purposes of sec_263a held further r’s adjustments under sec_481 are sustained to the extent that ps must change their methods_of_accounting to capitalize the taxes and the interest in lieu of deducting those items currently steven r mather and lydia b turanchik for petitioners shirley h mao and ronald m rosen for respondent memorandum findings_of_fact and opinion buch judge these consolidated cases are partnership-level proceedings subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of pub_l_no sec_401 stat pincite the relevant partnerships are wasco real properties i llc wrp i rosedale ranch a general_partnership rosedale ranch and king and gardiner farms llc k g collectively entities unless the context indicates otherwise these cases concern the entities’ and taxable years and for k g its taxable_year as well we hereinafter use the term subject years to refer collectively to and in the case of k g and to and in the case of each of the other two entities the entities were owned directly or indirectly by a group of individuals who were involved in the_business_of_farming almonds the entities separately purchased land before the subject years and each entity thereafter planted and grew almond trees on its land the entities paid interest relating to debt incurred to purchase the land and they deducted the interest during the subject years for and wrp i also deducted property taxes that it paid as to its land respondent issued separate notices of final_partnership_administrative_adjustment fpaas to the tax matters partners tmps of the entities disallowing the deductions because in respondent’s view sec_263a required that the interest and the taxes be capitalized respondent also made adjustments under sec_481 because capitalizing those costs resulted in each entity’s changing its accounting_method as to the costs the amounts of respondent’s adjustments as to those items are as follows wrp i item interest taxes sec_481 adjustment dollar_figure big_number big_number dollar_figure big_number --- rosedale ranch item interest sec_481 adjustment dollar_figure big_number dollar_figure --- unless otherwise indicated section references are to the internal_revenue_code code in effect for the subject years rule references are to the tax_court rules_of_practice and procedure k g item interest sec_481 adjustment dollar_figure big_number dollar_figure --- dollar_figure --- we must decide the correctness of these adjustments we hold that wrp i must capitalize the property taxes to the extent that the taxes are allocable to the portion of the land on which wrp i grew its almond trees each entity must capitalize the interest on the debt allocable to the portion of its land on which it grew its almond trees pursuant to the antiabuse rule in sec_1_263a-15 income_tax regs rosedale ranch and k g to the extent stated herein must capitalize interest that they paid on funds that they borrowed and contemporaneously lent to wrp i and respondent’s adjustments under sec_481 are sustained to the extent stated herein findings_of_fact each entity in these consolidated cases is treated as a partnership for tax purposes and uses the cash_method for tax purposes each had its principal_place_of_business in california when the petition relating to it was filed respondent also made other adjustments none of which we need or do decide we do not list these other adjustments i entities the entities are all owned directly or indirectly by one or more members of a common group of individuals and trusts the individuals and trusts are keith gardiner jennifer t gardiner wife of keith gardiner jeffrey h townsend carol s townsend now adamson ex-wife of jeffrey townsend and sister of keith gardiner the mary d king trust and the gardiner family_trust we detail below the specific members who own each of the entities and other relevant connections that the members have to one another a wrp i wrp i is a limited_liability_company registered in the state of california wrp i is engaged in a farming_business wrp i was formed in and is owned by the gardiner family_trust by rosedale farming group and by the mary d king trust keith and jennifer gardiner are trustees of the gardiner family_trust which in turn is the tmp for wrp i jeffrey and carol townsend equally own rosedale farming group a general_partnership frank l king jr is the trustee of the mary d king trust b rosedale ranch rosedale ranch is a general_partnership registered in the state of california rosedale ranch is engaged in a farming_business rosedale ranch was formed in and is equally owned by rosedale farming group and by gardiner family llc gardiner family llc is equally owned by keith and jennifer gardiner rosedale farming group is the tmp for rosedale ranch c k g k g is a limited_liability_company registered in the state of california k g is engaged in farming and commercial real_estate businesses k g was formed in and is equally owned by keith gardiner and by the mary d king trust keith gardiner is the tmp for k g ii wasco property in early jackson perkins listed for sale approximately big_number acres of farmland and other assets collectively wasco property in wasco california mr gardiner believed that the farmland wasco land was some of the best property in the world jackson perkins are famous for their roses and they required that a buyer of the wasco property let them finish growing and harvesting the roses that were already growing on the wasco land in exchange for which jackson perkins would pay rent along with the wasco land jackson perkins required the buyer to purchase the other assets consisting of several buildings on the property and a significant amount of equipment a purchase of wasco property in mr gardiner and his business associates formed wrp i and wasco real properties ii llc wrp ii for the purpose of acquiring the wasco property mr gardiner had been active in almond farming for many years before wrp i was formed about of the business activities of various partnerships owned by mr gardiner and his associates involved almond farming on date wrp i and wrp ii purchased the wasco property for dollar_figure of that amount wrp i contributed dollar_figure and wrp ii contributed dollar_figure wrp i received approximately big_number acres of the wasco land and wrp ii received the remaining approximately acres the dollar_figure contributed by wrp i came from the following sources two direct loans totaling dollar_figure from an independent third party farm credit west fcw two loans totaling dollar_figure from rosedale ranch and two loans totaling dollar_figure from k g rosedale ranch and k g contributed to wrp ii is owned equally by rosedale farming group and the gardiner family_trust wrp ii was formed because the mary d king trust did not want to take part in purchasing the commercial buildings the acquisition of the wasco property to allow the related entities to pool their almond crops which would allow them to obtain premium pricing and generally give them more leverage in negotiations loans from fcw wrp i used the entire dollar_figure in loans from fcw to purchase the wasco property in wrp i did not pay any interest to fcw with respect to the borrowing of the dollar_figure and accordingly wrp i did not claim a deduction for any interest relating to that borrowing on its tax_return for in and wrp i paid interest to fcw on the underlying loans and claimed deductions for the corresponding total interest that it paid to fcw during each of those years on its tax returns for and loan from rosedale ranch the dollar_figure loan to wrp i from rosedale ranch consisted of dollar_figure of its own cash plus the proceeds of a dollar_figure loan it received from fcw rosedale ranch obtained the fcw loan on date and immediately lent the dollar_figure to wrp i to use to purchase the wasco property because of an oversight wrp i and rosedale ranch did not execute a promissory note for the loan until date wrp i did not pay any interest to rosedale ranch during the subject years because the wasco property did not generate income sufficient for wrp i to pay the interest due in date rosedale ranch and wrp i amended the promissory notes to defer the payments of accrued interest and principal until date when wrp i’s almond trees were expected to produce income sufficient for it to pay the interest in rosedale ranch did not pay any interest to fcw with respect to the dollar_figure loan and accordingly it did not claim a deduction for any interest relating to that loan on its tax_return for in and rosedale ranch paid interest to fcw and claimed deductions for the corresponding interest that it paid to fcw during each of those years on its tax returns for and loan from k g on date k g borrowed dollar_figure from a line of credit that it had with fcw and also obtained from fcw an unrelated loan of dollar_figure k g loaned dollar_figure of the dollar_figure dollar_figure dollar_figure to wrp i as discussed above wrp i did not make any of the scheduled interest payments on date wrp i and k g amended the promissory notes to defer the payments of the accrued interest and principal until date when wrp i’s almond trees were expected to produce income sufficient for wrp i to pay the interest in k g paid interest to fcw on the line of credit loan k g claimed a deduction for the interest on its tax_return for in and k g paid interest to fcw on both the line of credit loan and the dollar_figure loan and claimed deductions for the corresponding total interest that it paid to fcw during and on its tax returns for those years b wrp i almond tree development loans the wasco land did not have any almond trees on it when wrp i purchased its portion of that land in at the time of that purchase the wasco land had row crops growing on it including roses corn wheat and carrots row crops are nonpermanent crops that have a specific growing season wrp i endeavored to use at least its portion of the wasco land to grow almond trees to finance the costs associated with planting and growing almond trees wrp i incurred additional debt in treehouse almonds treehouse provided a revolving line of credit with a dollar_figure million limit with one exception wrp i’s production_expenditures were financed entirely by debt the exception is that dollar_figure of expenditures was paid through rental income in for each of the subject years in issue wrp i capitalized the corresponding interest_paid on the treehouse line of credit loan c wrp i almond tree development during wrp i began the first of three phases to grow almond trees on acres of its wasco land wrp i used this phased approach because roses were still growing on part of the wasco land and because wrp i did not have the resources to plant the entire property with almond trees at once in the first_phase wrp i constructed extensive underground irrigation systems and built reservoirs wrp i also ripped and deep ripped the soil as well as leveled and trenched the land wrp i leased the rest of its wasco land in separate portions to jackson perkins and to gardiner farms as part of the purchase agreement jackson perkins leased from wrp i jackson perkins’ portion of the wasco land while cycling out its roses gardiner farms leased from wrp i gardiner as evidence of when the entities planted almond trees on specific tracts of land petitioners included two exhibits one is annual maps of the lands with incomplete notations of when almond trees were planted the other is a table listing when almond trees were planted on specific tracts of land that table however was prepared after the fact and for accounting purposes we find the maps to be more reliable accordingly we have determined when almond trees were planted on various tracts of land by using information on the maps where the information on the maps is incomplete we have looked to the subsequently prepared table farms’ portion of the wasco land to grow row crops wrp i leased a portion of the wasco land to gardiner farms in lieu of wrp i’s planting its own crops on that land because the rent that wrp i received on that lease provided it with a necessary cashflow wrp i also did not have the proper equipment to plant its own row crops in wrp i was growing almond trees on dollar_figure acres of the wasco land and was growing row crops on other parts of the wasco land jackson perkins and gardiner farms continued to lease the remaining portions of wrp i’s wasco land to grow row crops for wrp i’s production debt exceeded its production_expenditures in wrp i was growing almond trees on dollar_figure acres of the wasco land and was growing row crops on other parts of the wasco land that year wrp i began phase sec_2 and of growing almond trees phase included planting almond trees as well as general maintenance phase included additional tree planting and various other maintenance activities for wrp i’s production debt exceeded its production_expenditures d wrp i payment of property taxes on wasco land wrp i paid dollar_figure dollar_figure and dollar_figure in property taxes on the wasco land during and respectively wrp i claimed corresponding deductions for these payments on its tax returns for those years iii weidenbach property in rosedale ranch leased and paid rent for a portion of land weidenbach property that includes approximately acres in shafter california rosedale ranch owned a piece of property adjacent to the weidenbach property that it was attempting to develop if another buyer had purchased the weidenbach property it might have affected rosedale ranch’s access to the property it already owned rosedale ranch began growing almond trees on the weidenbach property during and it used the land only for growing almond trees on date rosedale ranch purchased the weidenbach property using the proceeds of a loan from fcw of dollar_figure rosedale ranch paid interest to fcw as to the dollar_figure loan in and rosedale ranch claimed deductions for the corresponding interest that it paid to fcw for those years iv wood stone property in date k g purchased approximately big_number acres of land wood stone property from wood stone ranches llp almond trees were already planted on the wood stone property in and k g eventually planted the wood stone property with almond trees and pistachio trees the seller financed dollar_figure of the purchase_price and the principal and interest were payable over years k g paid interest on the debt during and k g claimed deductions for the interest_expense on its tax returns for those years in k g also borrowed approximately dollar_figure from its fcw line of credit for production_expenditures related to the wood stone property k g paid interest on this debt during and k g claimed deductions for this interest but now concedes that the interest is not deductible and must be capitalized for k g mistakenly deducted dollar_figure of the principal payments as an interest_expense k g concedes that this amount is not deductible respondent concedes that the interest that k g paid during is deductible because any preproductive_period would have ended on date additionally for k g also deducted an interest_expense of dollar_figure that was due to an accrual to cash adjustment reversal k g concedes that this is not a deductible expense v fpaas on date respondent issued a total of seven fpaas to the entities’ tmps two fpaas related to wrp i two other fpaas related to rosedale ranch the final three fpaas related to k g a fpaas relating to wrp i the two fpaas issued to the tmp of wrp i included one for and one for the fpaa for disallowed most of the property_tax expense deduction disallowed most of the interest_expense_deduction made a sec_481 adjustment and made computational adjustments the fpaa for disallowed most of the property_tax expense deduction disallowed most of the interest_expense_deduction and made computational adjustments b fpaas relating to rosedale ranch the two fpaas issued to the tmp of rosedale ranch included one for and one for the fpaa for disallowed most of the interest_expense_deduction made a sec_481 adjustment and made computational adjustments the fpaa for disallowed most of the interest_expense_deduction and made computational adjustments c fpaas relating to k g the three fpaas issued to the tmp of k g included one for one for and one for the fpaa for disallowed a portion of the interest_expense_deduction made a sec_481 adjustment and made computational adjustments the fpaa for disallowed most of the interest_expense_deduction and made computational adjustments the fpaa for disallowed a portion of the interest_expense_deduction increased a depreciation amount allowed reduced income for amounts attributable to portfolio_income interest and investment_income and made computational adjustments i capitalization opinion we enter the vast and complex world of uniform capitalization in a setting of various passthrough entities that purchased land on which they planted and grew almond trees as part of their businesses of farming almonds the parties’ dispute rests not on whether the property taxes and the interest are deductible their dispute focuses instead on when those costs may be deducted respondent determined that the entities were not entitled to deduct currently any of the property taxes or interest in dispute as to the taxes respondent argues because wrp i used its land to grow its almond trees wrp i must capitalize the taxes related to the land rather than deduct those taxes currently as to the interest respondent argues the fact that each entity used its land to grow its almond trees means that the land and the almond trees are sufficiently related to each other to be considered a single unit_of_property the basis of which includes the amount of the interest that the entity paid to finance its purchase of the land respondent adds that rosedale ranch and k g also must capitalize the interest that they paid on the funds that they borrowed and then lent to wrp i because their loans to wrp i were related_party transactions subject_to the antiabuse rule in sec_1_263a-15 income_tax regs petitioners argue that sec_263a does not apply to either the property taxes or the interest this is because in petitioners’ view the taxes and the interest relate not to production of the almond trees but to the land which the entities did not produce petitioners assert that the antiabuse rule is inapplicable because rosedale ranch and k g lacked the requisite intent to trigger that rule respondent advances an alternative argument in support of his view that each entity must capitalize the interest that it paid the alternative argument is that each entity is a producer of real_property that failed to perform the avoided_cost_method calculation that sec_1_263a-9 income_tax regs required given our holdings in these cases we need not and do not address this alternative argument petitioners conclude that the entities may currently deduct both the property taxes and the interest in dispute a expense deduction versus capital_expenditure federal_income_tax law distinguishes between a payment that is currently deductible as an expense and a payment that is capitalized as a capital_expenditure capital expenditures are not exhaustively enumerated in the code deductions on the other hand are exceptions to the norm of capitalization and require a specific statutory provision in exploring the relationship between deductions and capital expenditures the supreme court has noted the ‘familiar rule’ that ‘an income_tax deduction is a matter of legislative grace and that the burden of clearly showing the right to the claimed deduction is on the taxpayer ’ 503_us_79 quoting 319_us_590 the distinction between a current_expense and a capital_expenditure is important in that it affects the timing of a taxpayer’s cost_recovery of the payment while business_expenses are currently deductible a capital_expenditure usually is amortized and depreciated over the life of the relevant asset or where no specific asset or useful_life can be ascertained is deducted upon dissolution of the enterprise id pincite see also 300_f3d_1023 9th cir aff’g vanalco inc v commissioner tcmemo_1999_265 116_tc_374 b relevant statutory provisions for capitalization background congress promulgated sec_263 and various other similar provisions requiring capitalization to match expenses with the revenues of the taxable_period to which they are properly attributable thereby resulting in a more accurate calculation of net_income for tax purposes indopco inc v commissioner u s pincite 364_us_122 see also 418_us_1 lychuk v commissioner t c pincite a taxpayer’s capitalization of a cost that produces revenue in future years most accurately depicts the taxpayer’s true_taxable_income in the year of capitalization and in each ensuing year see indopco inc v commissioner u s pincite a taxpayer’s reported income misrepresents its actual income to the extent that the reported income takes into account expenses that do not correlate to the revenue that they generate see lychuk v commissioner t c pincite see also indopco inc v commissioner u s pincite a major objective of efficient tax policy is to match in the same taxable_period the deduction of expenses with the recognition of any related revenue and the inaccurate reporting of expenses thwarts that policy and results in a reduction in the tax revenue that is otherwise earned in and more accurately attributable to each taxable_year see eg indopco inc v commissioner u s pincite lychuk v commissioner t c pincite the statutory provisions for capitalization that are relevant to our analysis are sec_263 former sec_189 and sec_263a sec_263 sec_263 requires taxpayers to capitalize a ny amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property sec_263 serves generally to distinguish capital expenditures from expense deductions see indopco inc v commissioner u s pincite commissioner v idaho power co u s pincite and through its breadth prevents the distortion_of_income that would otherwise occur from presently deducting an expense that does not correlate to the production of current income commissioner v idaho power co u s pincite see also 506_us_546 although sec_263 was initially included in the internal_revenue_code of ch 68a stat pincite some of its text dates back to almost a century before that to the revenue act of ch sec_117 stat pincite see also hill u s pincite n noting that some of the text in sec_263 has one of the longest lineages of any provision in the internal_revenue_code former sec_189 congress eventually supplemented sec_263 with former sec_189 former sec_189 which was added to the code as part of the tax reform act of pub_l_no sec a stat pincite required taxpayers to capitalize real_property_construction_period_interest_and_taxes sec_263a after the enactment of former sec_189 and with a working knowledge gleaned from the postenactment operation of that former section in tandem with sec_263 the department of the treasury concluded that the capitalization_rules lacked uniformity see the treasury dep’t report to the president tax reform for fairness simplicity and economic growth the department of the treasury also noted the mismatch between the reporting of income and the expenses relating to that income in that some taxpayers were deducting expenses before the realization of income because they were not required to uniformly capitalize all indirect production_costs id pincite former sec_189 was repealed by the tax_reform_act_of_1986 pub_l_no sec_803 stat pincite sec_263a was included in the tax_reform_act_of_1986 tra pub_l_no sec_803 stat pincite to address among other things the expressed concerns of mismatching and lack of uniformity see eg s rept no pincite 1986_3_cb_1 sec_263a generally requires taxpayers who produce real_property to capitalize a the direct costs of such property and b such property’s proper share of those indirect_costs including taxes part or all of which are allocable to such property sec_263a and b for purposes of this provision capitalize means in the case of property that is not inventory in the hands of the taxpayer that the costs are charged to a capital_account or to the basis of the property see sec_1 263a- c income_tax regs taxpayers can eventually recover the capitalized costs through depreciation amortization cost_of_goods_sold or by an adjustment to basis at the time the property is used sold placed_in_service or otherwise_disposed_of by the taxpayer tra sec_803 stat pincite sec_1 263a- c income_tax regs congress repealed former sec_189 contemporaneously with the enactment of sec_263a c relevant regulatory provisions congress instructed the secretary to prescribe regulations to carry out the purposes of sec_263a sec_263a sec_1_263a-0 income_tax regs sets forth an outline of the regulations under sec_263a sec_1_263a-1 through 263a-6 income_tax regs provide rules as to the capitalization under sec_263a of costs other than interest sec_1_263a-7 income_tax regs sets forth rules for changing a method_of_accounting to comply with sec_263a the secretary set forth these rules as guidance to taxpayers changing their methods_of_accounting for costs subject_to sec_263a see sec_1 263a- a income_tax regs sec_1_263a-8 through 263a-15 income_tax regs set forth rules that generally apply to the capitalization of interest under sec_263a d applicability of sec_263a to the taxes and interest in dispute the taxes and interest in dispute generally relate to the land on which the entities planted and grew their almond trees accordingly the entities must capitalize the property taxes and the interest to the extent stated herein relevant production is that of the almond trees petitioners argue that sec_263a does not apply in these cases because the interest and the property taxes relate to the land which the entities did not produce we disagree with the proposition that the applicability of sec_263a turns on whether the entities produced the land itself the entities’ growing of the almond trees is a production of those trees within the reach of sec_263a the uniform_capitalization_rules apply to r eal property produced_by_the_taxpayer for the taxpayer’s use in a trade_or_business or in an activity conducted for profit sec_263a c while the statute does not define the term real_property for purposes of sec_263a sec_1_263a-8 and income_tax regs defines the term to include land and unsevered natural products of land and states further that unsevered natural products of land generally include g rowing crops and plants where the preproductive_period of the crop or plant exceeds two years that definition although included in the regulations explicitly made applicable to the capitalization of interest but not included in the regulations explicitly made applicable to the capitalization of other costs is consistent with the term’s ordinary meaning see nw forest res council v glickman 82_f3d_825 9th cir observing that a statutory term that the statute does not define may be construed in accordance with its ordinary meaning the ordinary meaning of the term real_property includes property consisting of land buildings crops or other resources still attached to or within the land merriam-webster’s online dictionary http www merriam-webster com dictionary property last visited date see also black’s law dictionary 10th ed defining the term real_property to include l and and anything growing on attached to or erected on it excluding anything that may be severed without injury to the land in that the almond trees grow on the land and otherwise fit within the ordinary meaning of the term real_property we conclude that the almond trees are real_property for all purposes of sec_263a as to the reach of the word produced while sec_263a generally defines the word produce to include construct build install manufacture develop or improve the regulations thereunder interpret the word produce also to include inter alia raise or grow sec_1_263a-2 income_tax regs see also id sec_1_263a-4 stating that a taxpayer engaged in raising or growing any agricultural or horticultural commodity is engaged in the growing crops and plants are real_property only if the preproductive_period of the crop or plant exceeds two years see sec_1_263a-8 income_tax regs see also sec_263a mandating that the preproductive_period for a plant grown in commercial quantities in the united_states rests on the nationwide weighted average preproductive_period for the plant the secretary determined on the basis of information provided by the u s department of agriculture that almond trees have a nationwide weighted average preproductive_period exceeding two years notice_2000_45 2000_2_cb_256 and neither party disputes that almond trees have a preproductive_period exceeding two years also pistachio trees are treated the same as almond trees they have a preproductive_period that exceeds two years id production of property this regulatory interpretation of the word produce to include these activities is consistent with the statute which presupposes that sec_263a applies to farming businesses see generally sec_263a and sec_263a and b defines farming_business to include a trade_or_business of the raising or harvesting of trees bearing fruit nuts or other crops accordingly because the entities are producing real_property that is growing almond trees they must capitalize their direct and indirect_costs petitioners focus on the fact that the taxes and the interest directly relate to the ownership and the purchase of the land respectively to conclude that these expenses may be capitalized only if the land is being produced petitioners’ focus is blurred the entities grow almond trees as part of their businesses and the almond trees grow on the land the land itself need not be produced in that the land and the almond trees are sufficiently intertwined in the sense that the almond trees cannot grow without the underlying land and the entities’ placing in service of the almond trees requires that the entities also place in service the underlying land thus while the property taxes and the interest may have been more closely connected with the land than with the almond trees the payment of those costs to be sure was both necessary and indispensable to the growing of the almond trees so as to be considered a cost_of_producing those trees our finding that the land is a necessary and indispensable part of the growing of the almond trees is further demonstrated by wrp i’s phase land preparation costs that phase in part included analyzing the soil ripping and deep ripping the soil trenching and leveling the land we also are mindful of sec_1_263a-10 income_tax regs that section sets forth rules defining the unit_of_property used as the basis to determine accumulated production_expenditures under sec_1_263a-11 and the beginning and end of the production_period under sec_1_263a-12 see sec_1_263a-10 income_tax regs see also id sec_1_263a-11 stating that accumulated production_expenditures are the cumulative amount of direct and indirect_costs described in sec_263a that are required to be capitalized with respect to the unit_of_property including interest capitalized in prior computation periods plus the adjusted bases of any assets that are used to produce the unit_of_property during the period of their use our finding of the sufficient nexus between the land and the almond trees is consistent with those rules sec_1_263a-10 income_tax regs provides that a unit of real_property includes any components of real_property owned by the taxpayer that are functionally interdependent and that t he portion of land included in a unit of real_property includes land on which real_property including a common feature included in the unit is situated and any other contiguous portion of the tract of land other than land that the taxpayer holds for a purpose unrelated to the unit being produced see also sec_1_263a-10 income_tax regs stating that components of real_property are functionally interdependent if the placing in service of one component is dependent on the placing in service of the other component and that the real_property components of a single-family house eg the land foundation and walls are functionally interdependent petitioners also are mindful of these provisions they attempt to fit within them by contending that the land and the almond trees must be mutually dependent to fall within the reach of that text the fact that the land can be placed_in_service without the almond trees petitioners argue means that the land and the almond trees are not mutually interdependent and thus that they are not a unit_of_property within the context of sec_1_263a-10 income_tax regsdollar_figure the regulations do not require mutual interdependence with regard to buildings the regulations contemplate that a building and its land are components of the same unit_of_property see id para b and see also id subpara petitioners also argue that sec_1_263a-10 income_tax regs is invalid to the extent that it requires capitalization of interest related to property that is not being produced we disagree but the regulations are consistent with the legislators’ intent that expenses be matched with the revenue that they generate and that the entities’ land was necessary to grow the almond trees examples through likewise as to the land and the almond trees for the land and the almond trees to be characterized as a unit_of_property the regulations require that the almond trees are growing on the land and that the placing in service of either the land or the almond trees is dependent on the other piece of property’s also being in service such is the case here direct and indirect_costs sec_263a does not define direct costs or indirect_costs pursuant to his regulatory authority the secretary has prescribed rules in sec_1_263a-1 income_tax regs that clarify the meanings of those terms as to the property taxes in dispute we do not read the regulations on direct costs to include those taxes for direct costs sec_1_263a-1 income_tax regs distinguishes between producers and resellers and provides that p roducers must capitalize direct_material_costs and direct_labor_costs sec_1_263a-1 income_tax regs further describes in the case of producers the costs that are included within the breadth of the terms direct_labor_costs and direct_material_costs direct costs includes only direct_labor_costs and direct_material_costs accord id subpara i a income_tax regs stating that costs other than direct_material_costs and direct_labor_costs are characterized as indirect_costs see 293_us_121 n see also waltner v commissioner tcmemo_2014_35 at noting that a congressionally prescribed specific list of terms is presumed to be exhaustive aff’d ___ f app’x ___ wl 9th cir date neither party asserts that the property taxes are either a direct_labor_cost or a direct material cost we confine ourselves to determining whether the property taxes are an indirect_cost sec_1_263a-1 income_tax regs defines the term indirect_costs to mean in the case of producers all costs other than direct_material_costs and direct_labor_costs those regulations further require that taxpayers capitalize all indirect_costs properly allocable to property produced a standard that is met when the costs directly benefit or are incurred by reason of the performance of production id a cost meets this standard when the underlying expense is a but- for cause of the taxpayer’s production activities see 141_tc_414 requiring that the taxpayer capitalize the cost of cigarette_tax stamps as an indirect_cost of inventory because i f the taxpayer did not purchase the cigarette_tax stamps and affix them to the cigarette packages it could not offer the cigarettes for sale aff’d 624_fedappx_784 2d cir see also 600_f3d_121 2d cir not requiring the taxpayer to capitalize the cost of royalty payments on using a trademark as an indirect_cost because the taxpayer could have produced the property sold without a trademark and avoided paying the royalty cost rev’g tcmemo_2009_9 sec_1_263a-1 income_tax regs goes on to list examples to illustrate the types of indirect_costs that are required to be capitalized one example is t axes which the regulations explain include those taxes that are otherwise allowable as a deduction to the extent such taxes are attributable to labor materials supplies equipment land or facilities used in production id subdiv ii l this provision is consistent with a primary purpose of sec_263a to more accurately reflect income through a calculation of income that takes into account related expenses see eg 273_f3d_875 9th cir aff’g 114_tc_1 although wrp i deducted its property taxes those taxes directly benefit the growing of the almond trees and are allocable to the produced property the almond trees that will produce income in the future allowing a current deduction of the property taxes would distort wrp i’s actual income for the subject years and would otherwise allow wrp i to offset its unrelated income this is precisely the mismatch of expenses and revenues that sec_263a was enacted to prevent petitioners argue further that the property taxes neither directly benefited wrp i’s almond trees nor were incurred as to those trees in that the taxes relate directly to the wasco land which wrp i did not produce petitioners add that the property taxes would be due regardless of whether the entities were growing almond trees we are unpersuaded by petitioners’ argument the wasco land was used to grow the almond trees and the property taxes assessed as to that land directly benefit the almond trees in that the taxes were incurred in the course of wrp i’s using the land to grow the almond trees wrp i is obligated to pay the property taxes on its portion of the wasco land given that wrp i is the owner of that land for which the tax is assessed in addition wrp i could have been precluded from growing the almond trees on the land if the property taxes were not paid we also bear in mind that the court has previously required real_estate developers to capitalize property taxes as indirect_costs properly allocable to their properties see 104_tc_207 requiring that a partnership capitalize property taxes where the partnership was organized to manage hold and develop property for investment see also 112_tc_14 requiring that a real_estate developer capitalize property taxes on property that was not developed we conclude that wrp i must capitalize the property taxes that it paid as to its wasco land to the extent that the taxes relate to the portion of the land on which wrp i grew its almond trees to the extent that the property taxes did not relate to the portion of the land on which wrp i grew its almond trees those taxes are not allocable to the land and thus are not allocable to the almond trees for purposes of sec_263a sec_263a therefore does not require that wrp i capitalize that latter portion of the taxes interest_expenses while sec_263a is the general_rule for capitalizing costs sec_263a is a special rule that applies specifically to the capitalization of interest under sec_263a sec_263a provides in relevant part that interest is capitalized where the interest is paid during the production_period and the interest is allocable to real_property that the taxpayer produced and that has a long_useful_life an estimated production_period exceeding two years or an estimated production_period exceeding one year and a cost exceeding dollar_figure million the corresponding regulations provide that c apitalization of interest under the avoided_cost_method described in sec_1_263a-9 is required with respect to the production of designated property described in paragraph b of this section sec_1_263a-8 income_tax regs see also id sec_1_263a-9 requiring that the avoided_cost_method generally be used to calculate the amount of interest capitalized under sec_263a the regulations further provide that designated property generally includes any real_property that is produced see sec_1_263a-8 income_tax regs a productive period we have held that the almond trees are real_property that the entities produced and that the preproductive_period of the almond trees exceeds two years for the reasons that we have previously discussed this holding applies equally to the interest costs and to the other costs here the property taxes given our holding we conclude that the almond trees also are designated property within the context of sec_1_263a-8 income_tax regs ie the almond trees are real_property that is produced we further conclude that sec_263a and f requires that the entities capitalize the interest that they paid during the production_period of their almond trees to the extent that the interest is allocable to those trees we further conclude that the entities must use the avoided_cost_method of sec_1_263a-9 income_tax regs to determine the interest that is generally stated the avoided_cost_method requires that interest be capitalized to the extent that the interest would theoretically have been avoided if accumulated production_expenditures had been used to repay or reduce the taxpayer’s outstanding debt see sec_1_263a-9 income_tax regs allocable to the almond trees and that each grove of almond trees and its corresponding land is characterized as a single unit_of_property i length of production_period the production_period is the period beginning on the date on which production of the property begins and ending on the date on which the property is ready to be placed_in_service or is ready to be held_for_sale sec_263a the production_period for real_property begins when any physical production activity is performed with respect to a unit of real_property see sec_1_263a-12 income_tax regs physical production activities as to real_property include c learing grading or excavating of raw land see id para e i ii application wrp i began physical production activities for its almond trees in when it started the first of its three phases of growing the trees specifically in that phase wrp i began ripping and deep ripping the soil trenching leveling the land and planting almond trees see sec_1_263a-12 e i income_tax regs see also id sec_1_263a-10 stating that the start of the production_period for a functionally interdependent component of a unit of real_property starts the production_period for the entire unit_of_property k g began physical production activities for its almond trees in when it planted those trees rosedale ranch began physical production activities for its almond trees in when it planted those trees each entity continued using its land to grow almond trees throughout the subject years and the record contains no evidence from which we find that the production_period for any of the entities ended before the close of the subject years see generally sec_1_263a-12 income_tax regs providing rules to determine when a production_period ends we conclude that wrp i rosedale ranch and k g began their production periods in and respectively b allocation rules sec_263a sets forth the general rules for allocating interest to property that is subject_to the interest capitalization_rules of sec_263a first a taxpayer must capitalize and assign to the property the interest on any indebtedness directly attributable to production_expenditures with respect to such property see sec_263a see also sec_1_263a-9 b income_tax regs requiring capitalization of interest incurred on traced_debt defined as the outstanding eligible_debt that is allocated to accumulated production_expenditures with respect to the unit_of_property on the measurement date the entities therefore must capitalize the interest on debt directly attributable to production_expenditures with respect to the almond trees second a taxpayer must capitalize and assign to the property the interest on any other indebtedness to the extent that the taxpayer’s interest costs could have been reduced if production_expenditures not attributable to indebtedness described in clause i had not been incurred see sec_263a see also sec_1_263a-9 c income_tax regs requiring capitalization of interest incurred on excess expenditure amount defined as accumulated production_expenditures in excess of traced_debt with respect to a unit of designated property the entities therefore also must capitalize interest on the amount of their unrelated debt equal to the amount of production_expenditures that would have been available to pay down their general debt i production_expenditures sec_263a mandates that interest be capitalized if it is paid on debt directly attributable to production_expenditures with respect to the produced property that section does not require that the debt be directly attributable to the produced property the term production_expenditures denotes the costs whether or not incurred during the production_period required to be capitalized under sec_263a with respect to the property sec_263a sec_263a requires that the taxpayer capitalize the direct costs of the produced property and the property’s proper share of the indirect_costs that are allocable to the property see also sec_263a the land does not have to be the property that is being produced to bring interest on a financing of the land within the reach of sec_263a rather pursuant to the command of sec_263a the interest that the entities paid on their financing of their land must be capitalized as a cost of their almond trees if the cost of the land is a production expenditure with respect to the almond trees our reliance on the use of the term production_expenditures in sec_263a to reach this conclusion does not mean that the term directly attributable is of no consequence the latter term comes into play after the production_expenditures have been identified to set the relevant debt as the debt that is directly attributable to the production_expenditures sec_1_263a-1 income_tax regs provides that the general rules set forth in sec_1_263a-1 through 263a-6 income_tax regs do not apply to the capitalization of interest however the regulations that apply to interest capitalization refer us back to sec_263a to determine the direct and indirect_costs that are required to be capitalized sec_1_263a-11 income_tax regs accordingly we return to the capitalization regulations under the general rules to determine whether the cost of the land is a production expenditure the entities’ land is not a direct_cost of their growing of the almond trees under the general rules for capitalization see id sec_1_263a-1 ii l providing in the case of producers such as the entities that direct costs are direct_material_costs and direct_labor_costs and in the setting of indirect_costs distinguishing between materials and land which leads us to conclude that land is not a material in the context of sec_1_263a-1 income_tax regs but the cost of land can be an indirect_cost of growing the almond trees if the land directly benefits or the cost is incurred by reason of the growing the trees see id subpara i a the land allows the entities to grow the almond trees and as we have discussed is necessary and indeed indispensable to that process we conclude that the land directly benefits the entities’ growing of their almond trees and that the cost of the land therefore is an indirect_cost of that process to the extent that the land is used to grow the trees we hold that each entity’s land cost is a production expenditure with respect to its growing of its almond trees and accordingly that sec_263a requires that the interest_paid on the financing of that portion of the land be capitalized as interest on any indebtedness directly attributable to production_expenditures with respect to such property ie the almond trees the produced designated property see sec_263a the capitalized_interest is treated as a cost of and added to the basis of the almond trees the designated property and not of the land the asset used to produce the designated property to which the interest more directly relates see sec_1_263a-8 income_tax regs ii proper portion of land a rosedale ranch and k g rosedale ranch grew only almond trees on its land and k g grew only almond trees and pistachio trees on its land all of the interest that they paid as to their financing of that land therefore is attributable to their growing of their almond trees and pistachio trees we sustain respondent’s determination that rosedale ranch and k g must capitalize all of the interest that they paid on their financing of the purchases of their land b wrp i each party likewise urges us to take an all-or-nothing approach as to wrp i’s payment of interest respondent asks us to find that wrp i must capitalize the interest_paid on the entire portion of its wasco property including the land that was used to grow row crops because he states the entire land is considered part of a unit_of_property petitioners argue that the land cannot be viewed as a single unit because planting one tree should not necessarily require the entire portion of interest on the land to be capitalized petitioners conclude that wrp i is not required to capitalize any of the interest that it paid we conclude that wrp i must capitalize some but not all of the interest that it paid sec_1_263a-10 income_tax regs sets forth general rules for determining each unit of real_property and provides that t he portion of land included in a unit of real_property includes land on which real_property including a common feature included in the unit is situated and any other contiguous portion of the tract of land other than land that the taxpayer holds for a purpose unrelated to the unit being produced the regulations do not explain whether the text holds for a purpose unrelated to the unit being produced is applied on the basis of the current use of the property or of the intended use of the property this distinction is important here where we find that in and wrp i used some of its wasco land for row crops but intended eventually to use all of that land to grow almond trees the history of sec_263a and former sec_189 demonstrates that taxpayers must capitalize the cost of contiguous portions of land on the basis of their current use allowing a taxpayer to deduct interest on land to the extent that the land is currently producing income does not create the matching problems that sec_263a and former sec_189 were intended to prevent specifically deducting the interest on the portion of land that is producing current income does not allow taxpayers to use that interest to offset income from an unrelated source instead it allows taxpayers to accurately reflect their current income by deducting their expenses attributable to that income given that wrp i used a portion of its land for row crops during and the cost of the portion of land growing row crops is not a cost of growing almond trees accordingly the interest that wrp i paid as to its part of financing of the purchase of that portion of the wasco land is not required to be capitalized the remainder of the interest_paid for and attributable to the purchase of land on which almond trees were growing must be capitalized as interest on any indebtedness directly attributable to production_expenditures with respect to such property see sec_263a c interest costs that could have been reduced sec_263a requires taxpayers to capitalize their interest on any other indebtedness to the extent that the taxpayer’s interest costs could have been reduced if production_expenditures had not been incurred petitioners argue that the entities’ treatment of the interest on their tax returns is acceptable for federal_income_tax purposes because that treatment is consistent with the relevant standards of financial_accounting but the mere fact that a taxpayer’s manner of accounting complies with the standards of financial_accounting does not necessarily mean that it is appropriate for federal_income_tax purposes see 439_us_522 am auto ass’n v united_states 367_us_687 moreover the governing regulations are explicit that a taxpayer’s compliance with financial_accounting standards carries no weight the avoided_cost_method is applied under this section without regard to any financial or regulatory accounting principles for the capitalization of interest sec_1_263a-9 income_tax regs wrp i’s debt exceeded its production_expenditures for and sec_263a therefore does not require for those years that wrp i capitalize any portion of the interest attributable to the portion of the wasco land used for the growing of row crops see sec_1_263a-9 income_tax regsdollar_figure respondent argues that sec_263a requires that wrp i capitalize additional interest for because its preproductive expenditures exceeded its debt during that year see sec_1_263a-11 income_tax regs stating that a taxpayer’s costs that are incurred and capitalized with respect to a unit_of_property before the beginning of the production_period are taken into account as accumulated production_expenditures when the production_period of continued e antiabuse rule sec_263a explicitly directs the secretary to issue regulations to prevent the use of related parties to avoid the application of sec_263a the secretary prescribed an antiabuse rule in sec_1_263a-15 income_tax regs pursuant to this authority that section provides the interest capitalization_rules contained in sec_1_263a-8 through 263a-15 must be applied by the taxpayer in a manner that is consistent with and reasonably carries out the purposes of sec_263a for purposes of this paragraph c the presence of back-to-back loans with different rates of interest and other uses of related parties to facilitate an avoidance of interest capitalization evidences abuse in such cases the district_director may based upon all the facts and circumstances determine the amount of interest that must be capitalized in a manner that is consistent with and reasonably carries out the purposes of sec_263a respondent determined that the antiabuse rule requires that rosedale ranch and k g capitalize the interest they paid to fcw on their borrowings from fcw which rosedale ranch and k g contemporaneously lent to wrp i to purchase the wasco property according to respondent the antiabuse rule applies because wrp i avoided capitalizing additional interest costs by borrowing from its related parties who did not require current interest payments continued the property begins we disagree for wrp i did not deduct any interest on loans for the purchase of the wasco land thus no interest for that year could be avoided petitioners argue that rosedale ranch and k g are not required to capitalize additional interest under the antiabuse rule because they lacked the requisite intent to abuse the interest capitalization_rules as petitioners see it notice_88_99 1988_2_cb_422 requires a finding of a purposeful avoidance on the parts of rosedale ranch and k g for the antiabuse rule to apply in the manner that respondent asserts petitioners’ reliance on notice_88_99 supra to support their position is misplaced that notice was issued to provide guidance to taxpayers concerning forthcoming regulations interpreting the interest capitalization requirements contained in the uniform_capitalization_rules id c b pincite the notice states that the related_party_avoided_cost_rules also apply in any other case in which the producing taxpayer and any person or persons engage in any transaction with a principal purpose of avoiding the interest capitalization requirements of sec_263a and lists several considerations to determine whether the transaction has a principal purpose of avoiding capitalizing interest id c b pincite see also id pincite similar wording but sec_1_263a-15 income_tax regs did not adopt a requirement of purposeful avoidance or otherwise suggest that the secretary was retaining such an avoidance requirement the secretary’s omission of any reference in the applicable regulations to a purposeful avoidance requirement means that the secretary opted not to incorporate that requirement into those regulations see 114_tc_366 and cases cited thereat aff’d 279_f3d_547 7th cir we therefore will not address the considerations listed in the notice but instead focus on whether the loans between wrp i and the other two entities require capitalizing the interest that rosedale ranch and k g paid to fcw to reasonably carr y out the purposes of sec_263a see sec_1_263a-15 income_tax regs the entities are related parties in that keith and jennifer gardiner own directly or indirectly or more of each entity see id sec_1_263a-8 except as otherwise provided for purposes of sec_1_263a-8 through 263a-15 a person is related to a taxpayer if their relationship is described in sec_267 or sec_707 see also sec_267 sec_707 in addition if wrp i had financed its purchase of the wasco property entirely with loans from unrelated parties wrp i would most likely have been required to make interest payments and would have had to capitalize the portions of those payments that were allocable to the portion of that land on which it was growing almond trees wrp i however obtained loans from rosedale ranch and from k g and rosedale ranch and k g deferred all interest payments until the wasco property was generating income from the almond trees although wrp i would have been required to capitalize most of the interest payments rosedale ranch and k g deducted their interest costs in full this is precisely the situation that the antiabuse rule contemplates accordingly rosedale ranch and k g must capitalize the interest they paid to fcw on the funds they borrowed from fcw and lent to wrp i to purchase the wasco property to the extent that the interest is allocable to the portion of the wasco land on which wrp i was growing its almond trees ii sec_481 adjustment sec_481 requires that taxpayers who change a method_of_accounting adjust their income to prevent tax items from being duplicated or omitted a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in that overall plan see sec_1_481-1 income_tax regs see also id sec_1_446-1 an item is material if it involves the appropriate time for inclusion of the item in income or the taking of a deduction see 78_tc_705 sec_1 e ii a income_tax regs the primary distinction between classifying a payment as a deductible expense or as a capital_expenditure concerns the timing of the taxpayer’s cost recovery indopco inc v commissioner u s pincite thus our decision requiring the entities to capitalize rather than deduct their interest payments and in the case of wrp i its payment of the property taxes involves material items see 114_tc_473 aff’d without published opinion 253_f3d_711 11th cir at trial petitioners’ counsel agreed with this proposition acknowledging that adjustments under sec_481 are required in these cases if the court sustains respondent’s adjustments as to the property taxes and the interest petitioners however took a more nuanced position on brief petitioners now argue that the duty_of_consistency precludes respondent from applying sec_481 notwithstanding whether the section would otherwise apply we disagree the duty_of_consistency is well established in the ninth circuit the circuit in which these cases are appealable absent the parties’ stipulation to the contrary 461_f3d_1080 9th cir aff’g tcmemo_2004_117 it prevents a taxpayer from taking a position for one year and then changing that position for a later year when an adjustment is barred by the statute_of_limitations see id pincite7 231_f3d_541 9th cir aff’g tcmemo_1998_145 petitioners assert that the court’s sustaining respondent’s adjustments under sec_481 would give the entities a double benefit ie amortization of the capitalized_interest and the capitalized property taxes and the deduction of the same interest and taxes for prior years that are now barred by the statute_of_limitations petitioners conclude that because the entities are precluded from taking the double benefit on account of the duty_of_consistency the plain language of sec_481 is inapplicable to them because it seeks to prevent a double benefit as we understand petitioners’ argument they contend that the duty_of_consistency trumps the applicability of the statute they are mistaken congress has mandated through its enactment of sec_481 that an adjustment under sec_481 generally must be made to remove the threat of a double benefit or omission whenever there is a change in a method_of_accounting see suzy’s zoo v commissioner t c pincite we decline to let the judicially established doctrine_of a duty_of_consistency defeat that legislative act given that an adjustment to comply with sec_263a is a change_of a method_of_accounting see sec_1_263a-7 income_tax regs see also suzy’s zoo v commissioner f 3d pincite pelaez sons inc v commissioner t c pincite a sec_481 adjustment is required by the statute to eliminate any duplications or omissions caused by the method change see also primo pants co v commissioner t c pincite holding that a change in method_of_accounting requires an application of sec_481 respondent’s sec_481 adjustment is correct as to rosedale ranch and k g given that those entities must capitalize their interest costs onto the almond trees respondent’s sec_481 adjustment is likewise correct as to wrp i to the extent that it reflects our holding that wrp i is required to capitalize the proper share of property taxes and interest to reflect the foregoing decisions will be entered under rule
